DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of Claims 1-11 in the reply filed on 11/14/2022 is acknowledged.  The traversal is on the ground(s) that examination of both inventions imposes no burden on the examiner because both inventions can be evaluated using the same prior art.  This is not persuasive because the inventions have no overlapping limitations, meaning that a search for each invention will be distinct and non-overlapping. Group II, Claims 12-20, also raises eligibility and indefiniteness rejections that Group I does not.
The requirement is deemed proper and made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/14/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher (US PG Publication 2013/0300919).

	Regarding Claim 1, Fletcher (US PG Publication 2013/0300919) discloses a remote medical examination system (imaging apparatus 10 Fig. 1A and [0039]), comprising:
	a remote exam attachment (base 14, Figs. 1A, 1B, 4 [0042]) operable to removably couple (releasable, Abstract) to a user device (positioned adjacent handheld mobile electronic device 12 [0039], Fig. 1A), the remote exam attachment comprising a lens (lens 62 (or series of lenses) is disposed within imaging port 32 [0046] of base 14 [0045], Fig. 4) and a flange (base member 14 has pins that line up with and clip-on, snap-on, slide-on, or twist on housing 40 of optical assembly 16 [0043]);
	and an external light attachment (housing 40, Fig. 4 [0042]) coupled to the remote exam attachment (releasable optical assembly 16 comprising housing 40 attached to base 14, Fig. 4 [0042]), the external light attachment comprising:
	a light source (fiber optic bundle 50a with end/side glow [0049], Fig. 4; configured to propagate light from flash 24 [0050]);
	and a window (back wall 68 of the housing 40 comprises an imaging opening 42 , Fig. 4 [0046]), wherein the window is aligned with the lens (that is configured to line up with optical tube 56, imaging port 32 and camera 22, Fig. 4 [0046]) such that light passes from the window through the lens (provide an optical path for imaging [0046]).

	Regarding Claim 2, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 1, wherein the remote exam attachment (Base 14 [0044], Fig. 4) further comprises a clip (Base 14 comprises clip-on walls 20 that help retain the base 14 on to the mobile device 12 [0044], Fig. 4), and the remote exam attachment is operable to removably couple to the user device via the clip (clip-on walls 20 that help retain the base 14 on to the mobile device 12 [0044], Fig. 4).

	Regarding Claim 4, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 1, wherein the external light attachment (housing 40 [0042]) further comprises an additional flange (has mating threads, clips, snaps, tab-and-grooves [0042]).

	Regarding Claim 5, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 4, further comprising a speculum (speculum 18 Fig. 1A, 1B, 4, [0042]) operable to removably couple (quick release attachment [0042]) to the remote exam attachment at the flange or to the external light attachment (housing 40 [0042]) at the additional flange (via attachment means mating threads, clips, snaps, tab-and-grooves [0042]).

	Regarding Claim 6, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 5, wherein the speculum (speculum 18 [0042]) is sized and shaped for use with at least one of an ear (ear drum [0042]) or a nose of a patient (nasal [0042]).

	Regarding Claim 7, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 1, wherein the remote exam attachment (base 14 [0045], Fig. 4) is sized and shaped such that the lens (lens 62 (or series of lenses) is disposed within imaging port 32 [0046] of base 14 [0045], Fig. 4) is optically aligned with a camera lens of the user device (allowing line of sight for the phone's camera 22 from the releasable optical assembly 16 [0045] , Fig. 4) when the remote exam attachment is coupled to the user device (retain the base 14 on to the mobile device 12 [0044], Fig. 4; e.g., “when” base member 14 and releasable optical assembly 16 are attached to device 12 [0051]).

	Regarding Claim 9, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 7, wherein the camera lens is a rear-facing camera of the user device (rear camera Fig. 1A).

	Regarding Claim 10, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 1, wherein the external light attachment is operable to removably couple (releasable optical assembly 16 comprising housing 40 [0042], Fig. 4) to the remote exam attachment (coupling the releasable optical assembly 16 to the base member 14 [0043], Fig. 4) at the flange (clip-on, snap-on, slide-on, twist-on, e.g., pins on the base 14 [0043]).

	Regarding Claim 11, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 1, wherein the external light attachment (releasable optical assembly 16 comprising housing 40 [0042], Fig. 4) is fixedly coupled to the remote exam attachment (coupling the releasable optical assembly 16 to the base member 14 [0043], Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US PG Publication 2013/0300919) in view of Harris (US PG Publication 2019/0046168).

	Regarding Claim 3, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 1.
Fletcher (US PG Publication 2013/0300919) does not disclose, but Harris (US PG Publication 2019/0046168) teaches wherein the remote exam attachment (examination device for use with a mobile device, Abstract) further comprises an arm (pivotal joint 206, Fig. 2 [0023]) and a support (retention structure 204, Fig. 2 [0023]) coupled to the arm (pivotal joint 206 between housing 202 and retention structure 204 enabling retention structure 204 to pivot [0023]), wherein the arm and the support are operable to removably couple with a tongue depressor (the tongue depressor may be removable coupled to the retention structure [0006]).
One of ordinary skill in the art before the application was filed would have been motivated to supplement the imaging apparatus of Fletcher with a tongue depressor because Fletcher is directed toward inspecting cavities in the body such as the mouth (Fletcher [0050]), and Harris teaches that the tongue depressor is able to manipulate the tongue or portion of the human body (Harris [0023]), enabling an unobstructed image of a body part resulting in a more reliable diagnosis (Harris [0004]). 


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US PG Publication 2013/0300919) in view of Harris (US PG Publication 2019/0046168).

	Regarding Claim 8, Fletcher (US PG Publication 2013/0300919) discloses the system of claim 7.
Fletcher does not disclose, but O’Neill (WO 2015/195879) teaches wherein the camera lens is a front-facing camera of the user device (lens system attachable to user-facing camera, Abstract).
	One of ordinary skill in the art before the application was filed would have been motivated to adapt the imaging attachment of Fletcher to the front-facing camera, as taught by O’neill, because many users find using the front-facing camera convenient, and adapting the attachment to work with either the rear or front facing camera can satisfy the preferences of additional customers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150087926 A1
US 20150172522 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485